
	
		II
		111th CONGRESS
		1st Session
		S. 2737
		IN THE SENATE OF THE UNITED STATES
		
			November 5, 2009
			Mr. Brownback (for
			 himself, Mr. Inhofe,
			 Mr. Kyl, Mr.
			 Cornyn, Mr. Lieberman,
			 Mr. Vitter, and Mr. Bunning) introduced the following bill; which
			 was read twice and referred to the Committee on Foreign
			 Relations
		
		A BILL
		To relocate to Jerusalem the United States Embassy in
		  Israel, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Jerusalem Embassy Relocation Act
			 of 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)Each sovereign
			 nation, under international law and custom, may designate its own
			 capital.
			(2)Jerusalem has
			 been the capital of the Jewish people for 3,000 years.
			(3)Jerusalem has
			 never been the capital for any other state other than for the Jewish
			 people.
			(4)Since 1950, the
			 city of Jerusalem has been the capital of the State of Israel.
			(5)The city of
			 Jerusalem is the seat of Israel's President, Parliament, and Supreme Court, and
			 the site of numerous government ministries and social and cultural
			 institutions.
			(6)The city of
			 Jerusalem is the spiritual center of Judaism, and is also considered a holy
			 city by the members of other religious faiths.
			(7)From 1948–1967,
			 Jerusalem was a divided city and Israeli citizens of all faiths as well as
			 Jewish citizens of all states were denied access to holy sites in the area
			 controlled by Jordan.
			(8)In 1967, the city
			 of Jerusalem was reunited during the conflict known as the Six Day War.
			(9)Since 1967,
			 Jerusalem has been a united city under Israeli law, and persons of all
			 religious faiths have been guaranteed under Israeli law full access to holy
			 sites within the city.
			(10)The United
			 States maintains its embassy in the functioning capital of every country except
			 in the case of our democratic friend and strategic ally, the State of
			 Israel.
			(11)The United
			 States conducts official meetings and other business in the city of Jerusalem
			 in de facto recognition of its status as the capital of Israel.
			(12)United States
			 law states as a matter of United States policy that Jerusalem should be the
			 undivided capital of Israel.
			(13)Relocating the
			 United States Embassy in Israel from Tel Aviv to Jerusalem would express the
			 continued support of the United States for Israel and for an undivided
			 Jerusalem.
			3.Relocation of
			 the United States embassy to jerusalem
			(a)Removal of
			 waiver authorityThe Jerusalem Embassy Act of 1995 (Public Law
			 104–45; 109 Stat. 398) is amended—
				(1)by striking
			 section 7; and
				(2)by redesignating
			 section 8 as section 7.
				(b)TimetableNot
			 more than 50 percent of the funds appropriated to the Department of State for
			 fiscal year 2012 for Acquisition and Maintenance of Buildings
			 Abroad may be obligated until the Secretary of State determines and
			 reports to Congress that the United States Embassy in Jerusalem has officially
			 opened.
			(c)Fiscal years
			 2010 and 2011 funding
				(1)Fiscal year
			 2010Of the funds authorized to be appropriated for
			 Acquisition and Maintenance of Buildings Abroad for the
			 Department of State for fiscal year 2010, such sums as may be necessary shall
			 be made available until expended only for construction and other costs
			 associated with the establishment of the United States Embassy in Israel in the
			 capital of Jerusalem.
				(2)Fiscal year
			 2011Of the funds authorized to be appropriated for
			 Acquisition and Maintenance of Buildings Abroad for the
			 Department of State for fiscal year 2011, such sums as may be necessary shall
			 be made available until expended only for construction and other costs
			 associated with the establishment of the United States Embassy in Israel in the
			 capital of Jerusalem.
				(d)DefinitionIn
			 this section, the term United States Embassy means the offices of
			 the United States diplomatic mission and the residence of the United States
			 chief of mission.
			
